UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4711



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RONALD OLSHINSKI,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00289-WLO)


Submitted:   December 20, 2006             Decided:   January 26, 2007


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Douglas Cannon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald Olshinski pled guilty to one count of knowingly

possessing    child   pornography   that   had   been   transported   in

interstate commerce, in violation of 18 U.S.C. § 2252A(a)(5)(B) and

(b)(2) (2000).    The district court sentenced him to one hundred

months’ imprisonment. Olshinski appeals his sentence on the ground

that it is unreasonable.    For the reasons that follow, we affirm.

          After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing    guidelines.      However,    in    imposing   a   sentence

post-Booker, courts must still calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).         We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.     Id. at 433.   “[A] sentence within the proper

advisory Guidelines range is presumptively reasonable.”           United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

          Here, the district court sentenced Olshinski post-Booker,

appropriately treated the guidelines as advisory, and considered

the § 3553(a) factors.      Hence, we reject Olshinski’s contention

that the district court applied erroneous legal standards in


                                - 2 -
determining his sentence.        Olshinski’s one hundred month sentence

falls within the calculated guideline range, and the sentence is

well   within   the   ten-year    statutory   maximum.   See   18   U.S.C.

§ 2252A(b)(2). Therefore, we find that the sentence is reasonable.

           Accordingly, we affirm Olshinski’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                AFFIRMED




                                    - 3 -